Exhibit 10.3
 
 
CLOSING ESCROW AGREEMENT
 
This Closing Escrow Agreement, dated as of August 20, 2010 (this "Agreement"),
is entered into by and between Securities Transfer Corporation (the "Escrow
Agent"), SMSA Palestine Acquisition Corp. (the "Company") and each investor
identified on the signature pages hereto (the "Investors"), with respect to the
following facts:
 
A.           The Company and the Investors entered into a securities purchase
agreement (the "Purchase Agreement") dated as of July 23, 2010 pursuant to which
the Investors will purchase shares of the Company's common stock, par value
$0.001 per share (the "Shares") for an aggregate purchase price of up to
$20,000,000 (the "Investment Amount"); and
 
B.           The Company and the Investors desire to deposit all proceeds
received from subscriptions for the Shares pursuant to the Purchase Agreement
(the "Escrowed Funds") with the Escrow Agent, to be held in escrow until joint
written instructions are received by the Escrow Agent from the Company and CID
Venture Capital General Partner III, Limited (the "Investor Agent"), from time
to time, at which time the Escrow Agent will disburse the Escrowed Funds in
accordance with such instructions (a "Closing"); and
 
D.           Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
intending to be legally bound, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Each Investor and the Company hereby appoints
Securities Transfer Corporation as Escrow Agent to act in accordance with the
Purchase Agreement and the terms and conditions set forth in this Agreement, and
Escrow Agent hereby accepts such appointment and agrees to act in accordance
with such terms and conditions.
 
2. Establishment of Escrow. The Escrowed Funds shall be deposited in an account
maintained by the Escrow Agent with Vision Bank, Texas in immediately available
funds by federal wire transfer.  The wire transfer details relating to such
account are:
 
UNITED STATES WIRING INSTRUCTIONS


Vision Bank-Texas
ABA#111925472
Credit to:  Securities Transfer Corporation Account L
Acct # 201566


OVERSEAS WIRING INSTRUCTIONS


The Bank of New York
ABA #021000018
Swift Code:  IRVTUS3N
Credit:  TIB Bank
ABA # 111010170
Beneficiary Bank:  Vision Bank-Texas
Acct # 1020288
Final Credit:  Securities Transfer Corporation Account L
Acct # 201566
 
 
 
- 1 -

--------------------------------------------------------------------------------

 


3. Escrow Agent to Hold and Disburse Escrowed Funds. The Escrowed Funds shall be
segregated from the assets of Escrow Agent and held in trust for the benefit of
the Company and the Investors (who shall be deemed to have an interest in such
Escrowed Funds in proportion to the percentages indicated in Exhibit A) in
accordance herewith. The Escrow Agent will hold and disburse the Escrowed Funds
received by it pursuant to the terms of this Escrow Agreement, as follows:
 
(a) Upon receipt of joint instructions from the Company and the Investor Agent,
in substantially the form of Exhibit B hereto (the “Joint Instructions”), the
Escrow Agent shall release the Escrowed Funds, as directed in the
Joint  Instructions; and
 
(b) In the event that the Escrow Agent does not receive any instructions
pursuant to subparagraph (a) above by a date that is ten (10) days from the date
of this Agreement, the Escrowed Funds shall be returned to the parties from
which they were received, without interest thereon or deduction therefrom.
 
4. Interpleader. In the event this Agreement, the Escrowed Funds or the Escrow
Agent becomes the subject of litigation, the Company authorizes the Escrow
Agent, at its option, to deposit the Escrowed Funds with the clerk of the court
in which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto; provided, that
five (5) Business Days prior to such deposit the Escrow Agent shall notify the
Company and the Investor Agent in writing of its intention to so deposit the
Escrow Funds. The Company also authorizes the Escrow Agent, if it receives
conflicting claims to the Escrowed Funds, is threatened with litigation, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Escrowed Funds with the clerk of that court and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility
hereunder to the parties from which they were received.
 
5. Exculpation and Indemnification of Escrow Agent.
 
(a) Escrow Agent is not a party to, and is not bound by or charged with notice
of any agreement (other than the Purchase Agreement) out of which this escrow
may arise. Escrow Agent acts under this Agreement as a depositary only and is
not responsible or liable in any manner whatsoever for the sufficiency,
correctness, genuineness or validity of the subject matter of the escrow, or any
part thereof, or for the form or execution of any notice given by any other
party hereunder, or for the identity or authority of any person executing any
such notice or depositing the Escrowed Funds. Escrow Agent will have no duties
or responsibilities other than those expressly set forth herein. Escrow Agent
will be under no liability to anyone by reason of any failure on the part of any
party hereto (other than Escrow Agent) or any maker, endorser or other signatory
of any document to perform such person's or entity's obligations hereunder or
under any such document. Except for this Agreement and the Joint Instructions to
Escrow Agent pursuant to the terms of this Agreement, Escrow Agent will not be
obligated to recognize any agreement between or among any or all of the persons
or entities referred to herein, notwithstanding its knowledge thereof.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b) Escrow Agent will not be liable for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.
 
(c)  Escrow Agent will be indemnified and held harmless by the Company from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Agreement or the services of Escrow Agent hereunder; except, that if Escrow
Agent is guilty of willful misconduct, fraud or gross negligence under this
Agreement, then Escrow Agent will bear all losses, damages and expenses arising
as a result of such willful misconduct, fraud or gross negligence. Promptly
after the receipt by Escrow Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
Escrow Agent will notify the other parties hereto in writing. For the purposes
hereof, the terms "expense" and "loss" will include all amounts paid or payable
to satisfy any such claim or demand, or in settlement of any such claim, demand,
action, suit or proceeding settled with the express written consent of the
parties hereto, and all costs and expenses, including, but not limited to,
reasonable attorneys' fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding. The
provisions of this Section 5 shall survive the termination of this Agreement.
 
6. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Escrow Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Escrow Agreement, or any material modification hereof, or if any material
controversy arises hereunder, or Escrow Agent is made a party to any litigation
pertaining to this Escrow Agreement, or the subject matter hereof, then Escrow
Agent shall be reasonably compensated by the Company for such extraordinary
services and reimbursed for all costs and expenses, including reasonable
attorney's fees, occasioned by any delay, controversy, litigation or event, and
the same shall be recoverable from the Company. Prior to incurring any costs
and/or expenses in connection with the foregoing sentence, Escrow Agent shall be
required to provide written notice to the Company of such costs and/or expenses
and the relevancy thereof and Escrow Agent shall not be permitted to incur any
such costs and/or expenses which are not related to litigation prior to
receiving written approval from the Company, which approval shall not be
unreasonably withheld.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
7. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company and the Investor Agent, Escrow Agent may resign and be discharged
from its duties as Escrow Agent hereunder. As soon as practicable after its
resignation, Escrow Agent will promptly turn over to a successor escrow agent
appointed by the Company and the Investor Agent all monies and property held
hereunder upon presentation of a document appointing the new escrow agent and
evidencing its acceptance thereof. If, by the end of the 10-day period following
the giving of notice of resignation by Escrow Agent, the Company and the
Investor Agent shall have failed to appoint a successor escrow agent, Escrow
Agent may interplead the Escrowed Funds into the registry of any court having
jurisdiction.
 
8. Method of Distribution by Escrow Agent. All disbursements by Escrow Agent to
a party to this Agreement will be made by wire transfer of immediately available
funds to an account designated in writing by the party (it being understood that
the Exhibits hereto constitute such writings) to receive any such payment.
 
9. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement or as may reasonably
be requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent.
 
10. Notice. All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 
If to Escrow Agent:
 
Securities Transfer Corporation
   
2591 Dallas Parkway, Suite 102
   
Frisco, Texas 75034
   
Attention: Kevin Halter
     
If to the Company:
 
SMSA Palestine Acquisition Corp.
   
Shuinan Industrial Area
   
Songxi County, Fujian Province, China 610000
   
Attention: Chief Executive Officer
     
                   With a copy to:
 
Sheppard Mullin Richter & Hampton LLP
   
122275 El Camino Real, Suite 200
   
San Diego, CA 92130 USA
   
Attn.: James A Mercer III, Esq.

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
If to a Investor:
 
To the address set forth on such Investor's
   
signature page to the Purchase Agreement



 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
11.Entire Agreement.  This Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof and supersedes all prior understandings with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
12. Assignment and Modification. This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement. No
portion of the Escrowed Funds shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto.
 
13.Merger or Consolidation of Escrow Agent.  Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
14.Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, USA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED THEREIN. THE PARTIES EXPRESSLY WAIVE SUCH DUTIES AND
LIABILITIES, IT BEING THEIR INTENT TO CREATE SOLELY AN AGENCY RELATIONSHIP AND
HOLD THE ESCROW AGENT LIABLE ONLY IN THE EVENT OF ITS WILLFUL MISCONDUCT, FRAUD,
OR GROSS NEGLIGENCE. ANY LITIGATION CONCERNING THE SUBJECT MATTER OF THIS
AGREEMENT SHALL BE EXCLUSIVELY PROSECUTED IN THE STATE OR FEDERAL COURTS SITTING
IN THE CITY OF NEW YORK, STATE OF NEW YORK, AND ALL PARTIES CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THOSE COURTS.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
15.Attorneys' Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys' fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
16.Waiver.  No waiver of, or  any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
17. Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
18.Construction.  Whenever required by the context of this Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.
 
19.Further Instruments.  If this Agreement reasonably requires other or further
instruments in connection with this Agreement or obligations in respect hereto,
the necessary parties hereto shall use its best efforts to join in furnishing
such instruments.
 
20.Execution in Counterparts.  This Agreement may be executed in counterparts
and may be delivered by facsimile transmission or electronic mail in portable
document format or other means intended to preserve the original graphic content
of a signature.  Each such counterpart shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 

 
SMSA PALESTINE ACQUISITION CORP.
               
By:  /s/ Yang Yongjie                                                      
   
Name: Yang Yongjie
   
Title: Chief Executive Officer
         
SECURITIES TRANSFER CORPORATION
               
By:  /s/ Kevin Halter Jr.                                           
   
Name: Kevin Halter Jr.
   
Title: Presdient
 



 
 
- 7 -

--------------------------------------------------------------------------------

 
  
 
   IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first indicated above.
 

 
INVESTOR:
               
By: ___________________________
   
Name:
 
Title:





 
 
- 8 -

--------------------------------------------------------------------------------

 


 
EXHIBIT A
INVESTMENT INFORMATION FORM
 
Name of Investor:
   
Address of Investor:
                           
Aggregate Investment Amount:
   
Percentage of Total:
   
Aggregate Number of Shares:
   
Taxpayer ID Number:
   
Social Security Number:
               



 


 
 
- 9 -

--------------------------------------------------------------------------------

 


 
EXHIBIT B
FORM OF DISBURSEMENT REQUEST
 
__________, 2010
 
SECURITIES TRANSFER CORPORATION, as Escrow Agent
 
2591 Dallas Parkway, Suite 102
 
Frisco, Texas 75034
 
Attention: Kevin Halter
 
Re: SMSA Palestine Acquisition Corp. - Disbursement Request and Wire Transfer
Instructions
 
Ladies and Gentlemen:
 
     Pursuant to that certain Closing Escrow Agreement by and among SMSA
Palestine Acquistion Corp., the Investors named therein and the Escrow Agent,
the undersigned hereby request disbursement of the Purchase Price by wire
transfer from your trust account per the instructions set forth on Schedule 1
attached hereto.
 

 
SMSA PALESTINE ACQUISITION CORP.
               
By: ________________________________
   
Name:
   
Title:
                     
CID Venture Capital General Partner III, Limited
               
By: ________________________________
   
Name:
   
Title:
 



 


 
- 10 -

--------------------------------------------------------------------------------

 
 
EXHIBIT C
SECURITIES TRANSFER CORPORATION ESCROW AGENT FEE SCHEDULE
 


 
ESCROW AGENT SERVICES
     
Establishment of Escrow Account
$3,500.00
Receive, Examine and Process Subscription Agreements
$20.00 per Subscription
Envelopes & Postage
Included
Prepare & Print Checks for Disbursement of Escrowed funds
Included
Wire Transfer of Escrowed funds
Included

 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 